Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a plurality of the light emitting elements are arranged in a row at each of the plurality of conductor patterns” in Claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a plurality of the light emitting elements are arranged in a row at each of the plurality of conductor patterns” in Claim 22 is not supported by the specification as originally filed.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 12-13 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Messere (U.S. Patent Pub. No. 2009/0114928) of record, in view of Deppiesse (U.S. Patent Pub. No. 2014/0331532) of record, in view of Wang (CN 201229745, machine-translated English version provided), in view of Mitsuhiro (JP 2010114387, machine-translated English version provided), further in view of Hamburgen (U.S. Patent Pub. No. 2018/0356859) of record for documentary evidence.
	Regarding Claim 1
	FIG. 3 of Messere discloses a light emitting decoration system [0138], comprising: a first substrate (1b) having light transmittivity and flexibility, a conductor layer (51) formed on the first substrate; a second substrate (1a) having light transmittivity and flexibility, wherein the second substrate is arranged to face the first substrate; a plurality of light emitting elements (4) including an electrode [0011] connected to the conductor layer, being arranged between the first substrate and the second substrate into the shape of a matrix having four or more rows and four or more columns (FIG. 16), and a distance between the light emitting elements adjacent to each other in each of a column direction and a row direction being 2.0 cm [0073]; an intermediate resin layer (3) having light transmittivity and flexibility [0114], and including the plurality of light emitting elements arranged between the first substrate and the second substrate; and a lighting device having individual line patterns so that one of the light emitting elements is turned on and the other is turned off [0318]; wherein the light emitting elements are recognized as a pattern when the light emitting elements are turned on (inherent due to emission of light), wherein the conductor layer includes a plurality of conductor patterns, wherein each of the plurality of conductor patterns has a strip shape and extends in the column direction, and wherein the plurality of conductor patterns are arranged in the row direction [0237]. With respect to “being 2.5 cm to 3.2 cm”, said distance is related to the size and quality of the decoration system and costs. Therefore, said distance is considered to be a result effective variable. The claim to a specific distance therefore constitutes an optimization of ranges. In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the parameters as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). The preamble “decoration” is a statement of intended use and is not considered to be of significance to claim construction, see MPEP 2111.02 II. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). MPEP 2111.02.
Messere was silent with respect to “an object is visible through the first substrate and the second substrate when the light emitting elements are turned off”; “the object is visible in a case where the first substrate and the second substrate are bent in a radius of 20 cm and the light emitting elements are turned on”; “the object is visible from a position that is separated from the object by 0. 6m to 2.0 m”; “a circular notch is provided in a corner portion of the second substrate”; “each of the plurality of light emitting elements is arrayed such that an array pitch in the column direction and the row direction is D, and a distance from an outer edge of the second substrate to the closest light emitting element is D/2”.
	However, the recitations “an object is visible through the first substrate and the second substrate when the light emitting elements are turned off”; “the object is visible from a position that is separated from the object by 0. 6m to 2.0 m” are only statements of the inherent properties of the transparent device. The transparent device of Messere (Para. 45, 58, 197, 199 and 319) is a substantially identical to the device of the claimed invention. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. With respect to “the object is visible in a case where the first substrate and the second substrate are bent in a radius of 20 cm and the light emitting elements are turned on”, it is known in the art that a threshold radius of flexible or foldable display layer is as small as 1 mm (Para. 35 of Hamburgen). Therefore, a curvature radius of 20 cm would not degrade the performance. Furthermore, FIG. 3 of Deppiesse discloses a similar light emitting decoration system, wherein an object is visible through the first substrate and the second substrate when the light emitting elements are turned off [0025]. Still further, FIG. 2 of Deppiesse shows that the light emitting decoration system is capable of being bent to a roll. The innermost radius of the roll, which does not cause any damage of the device, is smaller than 20 cm. Therefore, the object is visible in a case where the first substrate and the second substrate are bent in a radius of 20 cm and the light emitting elements are turned on. In addition, FIG. 1 of Deppiesse shows that the conductor layer (120/122) includes a plurality of conductor patterns, wherein each of the plurality of conductor patterns has a strip shape and extends in the column direction, and wherein the plurality of conductor patterns are arranged in the row direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Messere, as taught by Deppiesse. The ordinary artisan would have been motivated to modify Messere in the above manner for purpose of flexible decoration (Para. 25 of Deppiesse).
Messere as modified by Deppiesse fails to disclose “a circular notch is provided in a corner portion of the second substrate”; and “each of the plurality of light emitting elements is arrayed such that an array pitch in the column direction and the row direction is D, and a distance from an outer edge of the second substrate to the closest light emitting element is D/2”.
	FIG. 2 of Wang discloses a similar light emitting decoration system, wherein each of the plurality of light emitting elements (9) is arrayed such that an array pitch in the column direction and the row direction is D, and a distance from an outer edge of the second substrate to the closest light emitting element is D/2.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Messere, as taught by Wang. The ordinary artisan would have been motivated to modify Messere in the above manner for purpose of improving contrast and display effect (Abstract of Wang).	
Messere as modified by Deppiesse and Wang fails to disclose “a circular notch is provided in a corner portion of the second substrate”.
	FIG. 52 of Mitsuhiro discloses a similar light emitting decoration system, wherein a circular notch (160) is provided in a corner portion of the second substrate (130).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Messere, as taught by Mitsuhiro. The ordinary artisan would have been motivated to modify Messere in the above manner for purpose of improving manufacturing yield (Abstract of Mitsuhiro).

	Regarding Claim 10
	Deppiesse discloses a variety of configurations where the first substrate and the second substrate are bent to surround the light emitting element.
	
	Regarding Claim 12
	The limitation “light from the light emitting element is diffused in the first substrate and the second substrate, and the resin layer due to a transparency” is an inherent property of the materials. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01

	Regarding Claim 13
	FIG. 2 of Messere discloses the electrode of the light emitting element (4) is connected to the conductor layer (2) through a bump (41, 42), and wherein light from the light emitting element is reflected on the electrode and the bump (inherent for interface of materials with different index of refraction).

	Regarding Claim 23
	FIG. 16 of Messere discloses the lighting device is configured so that the light emitting elements at each of the plurality of conductor patterns can be turned on individually [0318].

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Messere, Deppiesse, Wang and Mitsuhiro, in view of Maki (U.S. Patent Pub. No. 2016/0013376) of record. 
	Regarding Claim 9
	Messere as modified by Deppiesse, Wang and Mitsuhiro discloses Claim 1. 
Messere as modified by Deppiesse, Wang and Mitsuhiro fails to explicitly disclose “a transmittance of the intermediate resin layer including the conductor layer is greater than or equal to 80%”.
	FIG. 3 of Maki discloses a similar light emitting decoration system, wherein a transmittance of the intermediate resin layer including the conductor layer is greater than or equal to 80% [0030]. Furthermore, the recitation “a transmittance of the resin layer including the conductor layer is greater than or equal to 80%” is only a statement of the inherent properties of the material. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Messere, as taught by Maki. The ordinary artisan would have been motivated to modify Messere in the above manner for purpose of improving visibility.	

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Messere, Deppiesse, Wang and Mitsuhiro, in view of Baaijens (U.S. Patent Pub. No. 2015/0300597) of record.
	Regarding Claim 22
	Messere as modified by Deppiesse, Wang and Mitsuhiro discloses Claim 1. 
Messere as modified by Deppiesse, Wang and Mitsuhiro fails to explicitly disclose “a plurality of the light emitting elements are arranged in a row at each of the plurality of conductor patterns”.
	FIG. 2 of Baaijens discloses a similar light emitting decoration system, wherein a plurality of the light emitting elements (15 and 17) are arranged in a row at each of the plurality of conductor patterns.
		It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Messere, as taught by Baaijens. The ordinary artisan would have been motivated to modify Messere in the above manner for purpose of optimizing illuminated object (Para. 2 of Baaijens).

Response to Arguments
Applicant's arguments with respect to drawings objection and 112 rejection have been considered but they are not persuasive. Claim 1 recites “each of the plurality of conductor patterns has a strip shape and extends in the column direction, and wherein the plurality of conductor patterns are arranged in the row direction”. FIG. 8 shows the row direction is horizontal (the strips are extended in vertical, i.e., column direction). Therefore, a plurality of the light emitting elements are arranged in a COLUMN (rather than row) at each of the plurality of conductor patterns. Claim 22 depends from Claim 1. Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892